Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 1, element 11
Figure 1, element 52
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
Claims 12, 15, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a plate heat exchanger with high turbulence plates” in claim 12 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of substantive examination, Examiner will consider any plate heat exchanger with plates for inducing a turbulent flow that substantially reads on claim 12 as high turbulence.
The terms “between about 15-50% of the process fluid” and “between about 50-85% of the process fluid” in claims 15 and 39 are relative terms which render the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of substantive examination, Examiner will consider any circulation ratio that substantially reads on claims 15 and/or 39 as being about in the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-15, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admission as prior art, hereinafter AAPA, in view of the attached non-patent literature to Bell & Gossett (Note an accessibility date of 11/14/2010).
Note: mapping to AAPA corresponds to the PGPub (US 20200375224 A1).
Regarding claim 1, AAPA teaches a recirculation circuit for a processing vessel (Paragraph 3, “steam-water-spray (SWS) retort system 10 … uses direct steam injection in combination with continuous circulation”) configured to process a load with a process fluid (Figure 1, process fluid 18 is circulated to spray on containers C), the recirculation circuit comprising: 
a first circuit portion configured to recirculate a first portion of the process fluid through the vessel (Figure 1, main process circulation pipe 20 can be seen to recirculate the process fluid as described in Paragraph 3, “The process fluid 18 is continuously circulated back to the vessel 12”), the first circuit portion comprising: 
a first pump (Figure 1, recirculation pump 22) having a first flow rate and a first output pressure (It is understood that a pump has a flow rate and output pressure); 
a heat exchanger (Figure 1, heat exchanger assembly 56) in fluid communication with the first pump (Paragraph 6, “The heat exchanger assembly 56 includes a plate heat exchanger 58 having a first side in selective fluid communication with the main process fluid circulation pipe 20” wherein the recirculation pump 22 is connected via main process fluid circulation pipe 20);
But fails to teach a second circuit portion configured to recirculate a second portion of the process fluid through the vessel (Pumps in Parallel), the second circuit portion comprising: 
a second pump having a second flow rate higher than the first flow rate and a second output pressure lower than the first output pressure.  
	However, Bell & Gossett teaches a second circuit portion configured to recirculate a second portion of the process fluid through the vessel (Figure 1, “Basic Parallel Pump Installation”. Where the second pump would bypass the main process circulation pipe 20 of AAPA), the second circuit portion comprising: 
a second pump (Figure 1, a first and second pump in parallel) having a second flow rate higher than the first flow rate (Since the second pump would operate without a HX flow restriction, the flow rate could be higher, see figure 2) and a second output pressure lower than the first output pressure (For the same reason the flow is higher, the head is lower, this is evidenced by an exemplary pump curve, see Figure 2. Additionally, since the system head is equal for the pumps, see figure 1, the second pump necessarily has a lower head since pressure is lost across the HX for the first circuit).	

    PNG
    media_image1.png
    294
    321
    media_image1.png
    Greyscale

	AAPA and Bell & Gossett are considered to be analogous because they are both in the same field of pumped fluid systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA to include a parallel pumping channel, as shown in Annotated Figure 1. Thus, the recirculation system of modified AAPA would teach both a first circuit with first pump and heat exchanger and a second circuit with second pump. The system would likewise be modified to conform to operating pumps in parallel. This would provide the predictable result and benefit of increasing the flow through the system, thus increasing retort circulation, as suggested by Bell & Gossett Figure 8, where in general a properly designed parallel pumping path will increase the flow, as evidenced by the comparisons between point B to A.

    PNG
    media_image2.png
    608
    1020
    media_image2.png
    Greyscale

Annotated Figure 1: AAPA retort with parallel pump and second circuit portion added

Regarding claim 2, modified AAPA teaches the system of Claim 1, wherein the heat exchanger is in selective fluid communication with the first pump (AAPA Paragraph 6, “The heat exchanger assembly 56 includes a plate heat exchanger 58 having a first side in selective fluid communication with the main process fluid circulation pipe 20 through a branched heat exchanger inlet pipe 59 having a heat exchanger valve 62” Wherein the first pump 22 is located upstream of the main process circulation pipe 20).  
Regarding claim 3, modified AAPA teaches the system of Claim 2, further comprising a bypass valve assembly (AAPA Figure 1, valve 68) configured to place the heat exchanger in selective fluid communication with the first pump (AAPA Paragraph 6, “When no cooling is desired, such as during the come-up and cook phase of the load process, the process fluid 18 bypasses the heat exchanger 58 through a bypass portion 60 having a bypass valve 68”).  
Regarding claim 4, modified AAPA teaches the system of Claim 3, wherein the bypass valve assembly can be throttled to achieve a desired flow in the first circuit portion (AAPA Paragraph 10, “The flow of cooled process fluid is automatically controlled with valves 68, 62, and 66 to follow the preprogrammed temperature profile”).  
Regarding claim 5, modified AAPA teaches the system of Claim 3, wherein the bypass valve assembly can be throttled (AAPA Paragraph 10, “The flow of cooled process fluid is automatically controlled with valves” i.e. throttling and diverting) to match a first pressure drop in the first circuit portion to a second pressure drop in the second circuit portion (Bell & Gossett, Parallel Pump Details, “The increase in total head from “A” to “B” provided by the pumps will always equal the system head loss as measured from “B” to “A” i.e. the system head is the same for the parallel paths, due to common pressure A and common pressure B. Therefore, in the case of modified AAPA, the pressure drop across the first and second circuit portions are equivalent).  

    PNG
    media_image3.png
    240
    325
    media_image3.png
    Greyscale


Regarding claim 6, modified AAPA teaches the system of Claim 5, wherein the first pressure drop in the first circuit portion is the pressure drop across the heat exchanger (AAPA Figure 1, since the heat exchanger assembly 56 is parallel to the bypass valve 68, the pressure drop in the first circuit, whether by throttling the bypass valve or turbulent losses in the heat exchanger are equivalent, as evidenced by Bell & Gossett).  
Regarding claim 7, modified AAPA teaches the system of Claim 1, wherein the first circuit portion includes a first pipe section defined between the vessel and the first pump (Annotated Figure 2, first pipe section labeled) and the second circuit portion includes a first pipe section defined between the vessel and the second pump (Annotated Figure 2, first pipe section labeled), and wherein the first pipe sections of the first and second circuit portions are joined along a portion of their length to define a first joint (Annotated Figure 2, wherein the first pipe section is joined between the vessel and the labeled joint).  

    PNG
    media_image4.png
    614
    1026
    media_image4.png
    Greyscale

Annotated Figure 2: AAPA retort with parallel pump, first pipe sections and 1st joint labeled

Regarding claim 8, modified AAPA teaches the system of Claim 7, wherein the first circuit portion includes a second pipe section defined between the first pump and the vessel (Annotated Figure 3, second pipe section labeled) and the second circuit portion includes a second pipe section defined between the second pump and the vessel (Annotated Figure 3, second pipe section labeled), and wherein the second pipe sections of the first and second circuit portions are joined along a portion of their length to define a second joint (Annotated Figure 3, wherein the second pipe section is joined between the labeled joint and the vessel).  

    PNG
    media_image5.png
    614
    1026
    media_image5.png
    Greyscale

Annotated Figure 3: AAPA retort with parallel pump, second pipe sections and 2nd joint labeled

Regarding claim 10, modified AAPA teaches the system of Claim 8, wherein the second pipe section of the first circuit portion is joined with the second pipe section of the second circuit portion between the heat exchanger and the vessel (Annotated Figure 3, the 2nd joint is located after the heat exchanger and before the inlet into the vessel).  
Regarding claim 41, modified AAPA teaches a method of optimizing the recirculation circuit recited in Claim 8, comprising: 
determining a flow rate of the process fluid through the vessel (Bell & Gossett, System Curve Equation, where a design point is selected by a flow rate and pressure, e.g., “Using 200 gpm and 30 feet of head loss as the design point”); 
selecting an input assembly for flowing process fluid into the vessel (It is understood that when adapting parallel pumps, the downstream assemblies, such as nozzles, would have to be appropriately sized to accommodate the increased system flow rate); 
calculating a first pressure drop between the input assembly and the second joint (Bell & Gossett, System Curve Analysis – Parallel Pumping – Closed System, pressure drops between points in the circulation line downstream of the pumps are used to develop a system curve, in modified AAPA this would include the piping between the nozzles and the 2nd joint); 
calculating a second pressure drop between the second joint and the first pump (Likewise, in modified AAPA the pressure drops for the pipe between the 2nd joint and the first pump would be used to develop a system curve as in Bell & Gossett); 
calculating a first output head by adding the first pressure drop to the second pressure drop (Bell & Gossett, the pressure drop in portions of the circuit in series are added together); and 
selecting the first pump based on the calculated first output head (Bell & Gossett, once the system curve is developed by totaling the flow restrictions in the system, it is understood that an appropriate pump is selected by overlaying the pump curve on the system curve, and distinguishing the design point, Figure 7).  
Regarding claim 42, modified AAPA teaches the method of Claim 41, further comprising: 
calculating a third pressure drop between the second joint and the second pump (Bell and Gossett, it is understood that all portions of pipe effected by the pumps are used in developing a system curve, therefore, in modified AAPA, the portion of the second circuit between the 2nd joint and the second pump would also be considered); 
FMCT\68054AM.docxcalculating a second output head by adding the first pressure drop to the third pressure drop (Bell & Gossett, the pressure drop in portions of the circuit in series are added together); and 
selecting the second pump based on the calculated second output head (Bell & Gossett, once the system curve is developed by totaling the flow restrictions in the system, it is understood that an appropriate pump is selected by overlaying the pump curve on the system curve, and distinguishing the design point, Figure 7).  
Regarding claim 43, modified AAPA teaches a method of optimizing the recirculation circuit recited in Claim 8, comprising: 
determining a flow rate of the process fluid through the vessel (Bell & Gossett, System Curve Equation, where a design point is selected by a flow rate and pressure, e.g., “Using 200 gpm and 30 feet of head loss as the design point”); 
selecting an input assembly for flowing process fluid into the vessel (It is understood that when adapting parallel pumps, the downstream assemblies, such as nozzles, would have to be appropriately sized to accommodate the increased system flow rate); 
calculating a first pressure drop between the input assembly and the second joint (Bell & Gossett, System Curve Analysis – Parallel Pumping – Closed System, pressure drops between points in the circulation line downstream of the pumps are used to develop a system curve, in modified AAPA this would include the piping between the nozzles and the 2nd joint); 
calculating a third pressure drop between the second joint and the second pump (Bell and Gossett, it is understood that all portions of pipe effected by the pumps are used in developing a system curve, therefore, in modified AAPA, the portion of the second circuit between the 2nd joint and the second pump would also be considered); 
calculating a second output head by adding the first pressure drop to the third pressure drop (Bell & Gossett, the pressure drop in portions of the circuit in series are added together); and 
selecting the second pump based on the calculated second output head (Bell & Gossett, once the system curve is developed by totaling the flow restrictions in the system, it is understood that an appropriate pump is selected by overlaying the pump curve on the system curve, and distinguishing the design point, Figure 7).  
Regarding claim 11, modified AAPA teaches the system of Claim 1, wherein the first circuit portion includes a second pipe section defined between the first pump and the vessel (Annotated Figure 3, second pipe section labeled) and the second circuit portion includes a second pipe section defined between the second pump and the vessel (Annotated Figure 3, second pipe section labeled), and wherein the second pipe sections of the first and second circuit portions are joined along a portion of their length (Annotated Figure 3, wherein the second pipe section is joined between the labeled joint and the vessel). 
Regarding claim 12, modified AAPA teaches the system of Claim 1, wherein the heat exchanger is a plate heat exchanger with high turbulence plates (AAPA paragraph 14, prior to modification by bypass channel, the pressure drop across the heat exchanger had to be limited to ensure proper circulation of fluid in the system. After modification, fluid circulation is ensured by the bypass channel, thus allowing for the more desirable high turbulence plates to be used in the first circuit).  
Regarding claim 14, modified AAPA teaches the system of Claim 1, wherein the first and second circuit portions are configured to be fluidly connected to a nozzle assembly of the vessel (Annotated Figure 1, the first and second circuit portions are connected to spraying tubes 13 with nozzles 14) for recirculating the process fluid through the vessel (AAPA Paragraph 3, “… the pump 22 circulates the process fluid 18 back into the vessel 12 through one or more spraying tubes 13 having spray nozzles 14 installed over a length of the vessel” In the case of modified AAPA, the multiple pumps circulate the process fluid).  
Regarding claim 15, modified AAPA teaches the system of Claim 1, wherein the first circuit portion is configured to recirculate between about 15-50% of the process fluid through the vessel (Bell & Gossett Figure 2, for two equal pumps in parallel, such as when the HX bypass of AAPA is activated, each pump would carry 50% of the total system flow rate. When the HX bypass is closed, the flow restriction of the HX would cause the flow to be biased to the unrestricted pump, i.e. less than 50% flow through the first circuit portion), and the second circuit portion is configured to recirculate between about 50-85% of the process fluid through the vessel (Bell & Gossett Figure 2, similar to above, the second circuit would be expected to carry 50% of the total system flow rate when similar restrictions are present in the first and second circuits. This percentage would increase when a flow restriction, such as the HX, is present in the first circuit, increasing the pump head and decreasing the flow rate for the first circuit).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admission as prior art, hereinafter AAPA, in view of the attached non-patent literature to Bell & Gossett (Note an accessibility date of 11/14/2010) as applied to claim 1 above, and further in view of Damhuis (US 20170215459 A1).
Regarding claim 13, modified AAPA teaches the system of Claim 1, wherein the first circuit portion is configured to be fluidly connected to at least a first fluid outlet of the vessel 
But fails to teach the second pipe circuit is configured to be fluidly connected to at least a second fluid outlet of the vessel.  
However, Damhuis teaches multiple, i.e. at least first and second, fluid outlets of the vessel (Figure 21, inlets 898A-898K, where in modified AAPA the first and second circuits would be connected to the outlet pipe 858)
Modified AAPA and Damhuis are considered to be analogous because they are both in the same field of vessel circulation systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify AAPA to include the manifold 854 of Damhuis to the outlet of the vessel of AAPA. Thus, the first and second circuits would be fluidly connected to a multitude of vessel outlets. This would provide the predictable result and benefit of maintaining an even fluid level in the bottom of the vessel, as suggested by Damhuis Paragraph 9, “the fluid surface level of the pooled fluid remains substantially even along at least a portion of the vessel length as the pooled fluid is suctioned by the pump”.
Claims 33, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admission as prior art, hereinafter AAPA, in view of the attached non-patent literature to Bell & Gossett (Note an accessibility date of 11/14/2010).
Note: mapping to AAPA corresponds to the PGPub (US 20200375224 A1).
Regarding claim 33, AAPA teaches a method of circulating process fluid in a processing vessel (Paragraph 3, “steam-water-spray (SWS) retort system 10 … uses direct steam injection in combination with continuous circulation”), comprising: 
in a first configuration, flowing a first portion of the process fluid through a bypass portion of a first circuit portion with a first pump (Paragraph 6, “When no cooling is desired … the process fluid 18 bypasses the heat exchanger 58 through a bypass portion 60 having a bypass valve 68”) having a first flow rate and a first output pressure (It is understood that a pump has a flow rate and output pressure); 
in a second configuration, flowing the first portion of the process fluid through a heat exchanger of the first circuit portion with the first pump (Paragraph 6, “The heat exchanger assembly 56 includes a plate heat exchanger 58 having a first side in selective fluid communication with the main process fluid circulation pipe 20 through a branched heat exchanger inlet pipe 59 having a heat exchanger valve 62” Where the other selection of fluid communication is the bypass valve of the first configuration, above); 
But fails to teach in both the first and second configurations, flowing a second portion of the process fluid through the vessel with a second pump having a second flow rate higher than the first flow rate and a second output pressure lower than the first output pressure.  
	However, Bell & Gossett teaches in both the first and second configurations, flowing a second portion of the process fluid through the vessel with a second pump (Figure 1, “Basic Parallel Pump Installation”. Where the second pump would bypass the main process circulation pipe 20 of AAPA) having a second flow rate higher than the first flow rate (Since the second pump would operate without a HX flow restriction, the flow rate could be higher, see Figure 2) and a second output pressure lower than the first output pressure (For the same reason the flow is higher, the head is lower, this is evidenced by an exemplary pump curve, see Figure 2. Additionally, since the system head is equal for the pumps, see figure 1, the second pump necessarily has a lower head since pressure is lost across the HX of the first circuit).
Regarding claim 37, modified AAPA teaches the method of Claim 33, further comprising combining the flow of the process fluid as it flows out of the vessel to the first and second pumps (Annotated Figure 2, wherein the first pipe section is joined between the vessel and the labeled joint, i.e. a combined flow of process fluid, and is then directed to the first and second pumps).  
Regarding claim 39, modified AAPA teaches the method of Claim 33, wherein the first portion of process fluid is between about 15-50% of the process fluid circulating through the vessel (Bell & Gossett Figure 2, for two equal pumps in parallel, such as when the HX bypass of AAPA is activated, each pump would carry 50% of the total system flow rate. When the HX bypass is closed, the flow restriction of the HX would cause the flow to be biased to the unrestricted pump, i.e. less than 50% flow through the first circuit portion), and wherein the second portion of process fluid is between about 50-85% of the process fluid circulating through the vessel (Bell & Gossett Figure 2, similar to above, the second circuit would be expected to carry 50% of the total system flow rate when similar restrictions are present in the first and second circuits. This percentage would increase when a flow restriction, such as the HX, is present in the first circuit, increasing the pump head and decreasing the flow rate for the first circuit).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT J WOLFORD/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762